On appeal, appellant first argues that the district court erred
                in finding that appellant's mental illness and psychotropic medications did
                not constitute good cause. We disagree. Appellant raised this same claim
                in a prior post-conviction habeas petition in an attempt to overcome the
                procedural bars, and this court concluded that "[a]ny alleged incompetence
                was not good cause to excuse the almost ten-year delay in the filing of this
                petition." Taylor v. State, Docket No. 50602 (Order of Affirmance, April
                18, 2008) (citing Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660,
                764 P.2d 1303, 1306 (1988)). Thus, this claim is barred by the doctrine of
                the law of the case. Hall v. State, 91 Nev. 314, 315, 535 P.2d 797, 798
                (1975). Appellant acknowledges that this claim was previously raised but
                contends that it should be revisited because he only recently obtained the
                prison medical records that allowed him to support the claim with more
                detailed and specific allegations. The doctrine of the law of the case,
                however, cannot be avoided by a "more detailed and precisely focused
                argument." Id. at 316, 535 P.2d at 799. Further, even if appellant could
                overcome the doctrine of the law of the case because of substantially new
                or different evidence discovered, see Hsu v. Cnty. of Clark, 123 Nev. 625,
                630, 173 P.3d 724, 729 (2007), he failed to raise this claim within a
                reasonable time of obtaining the medical records, cf. Hathaway, 119 Nev.
                at 254-55, 71 P.3d at 507-08. Appellant obtained the medical records in
                2008 when he was appointed counsel in federal court, but he waited
                approximately three years to file the instant petition. To the extent that
                appellant attempts to argue that the delay was due to his pursuit of relief
                in federal court and that he filed the instant petition within a reasonable
                time after the federal court determined that his claims were unexhausted,
                he has failed to demonstrate good cause. See Colley v. State, 105 Nev. 235,
                236, 773 P.2d 1229, 1230 (1989). Therefore, we conclude that the district
SUPREME COURT   court did not err in denying this claim.
        OF
     NEVADA
                                                      2
(0) 1947A
                                  Second, appellant argues that official interference provided
                      good cause to excuse the untimeliness of his petition. He asserts that he
                      was prevented from filing a timely petition because the prison placed him
                      in a mental health unit and mental health seclusion on numerous
                      occasions from 1997 to 2002 and on at least four occasions from 2003 to
                      2008. He also contends that the prison failed to properly treat his mental
                      illness from 1997 until 2008, the year that he filed a petition for habeas
                      relief in federal court. Appellant does not explain why he could not have
                      raised this claim of official interference in his earlier post-conviction
                      petitions. Further, even assuming that these allegations support official
                      interference, appellant waited approximately three years before filing the
                      instant post-conviction petition in state court and fails to demonstrate that
                      this three-year delay was reasonable. Cf. Hathaway, 119 Nev. at 254-55,
                      71 P.3d at 507-08. His pursuit of relief in federal court does not constitute
                      good cause. See Colley, 105 Nev. at 236, 773 P.2d at 1230. Therefore, we
                      conclude that the district court did not err in denying this claim.
                                  Third, relying in part on Martinez v. Ryan, 566 U.S. 132
                      S. Ct. 1309 (2012), appellant argues that he had good cause because he
                      was not appointed counsel in the first post-conviction proceedings. We
                      conclude that this argument lacks merit. The appointment of counsel was
                      discretionary in the first post-conviction proceedings, see NRS 34.750(1),
                      and appellant has failed to demonstrate an abuse of discretion or provide
                      an explanation for why he could not have raised this claim earlier.
                      Further, this court has recently held that Martinez does not apply to
                      Nevada's statutory post-conviction procedures.      See Brown v. McDaniel,
                          Nev. , P.3 d (Adv. Op. No. 60, August 7, 2014). Thus, the
                      failure to appoint post-conviction counsel and the decision in Martinez
                      would not provide good cause for this untimely petition.
SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1941A    crejED
                              Finally, appellant argues that the district court erred in
                  finding that the State would be prejudiced by consideration of the petition.
                  He asserts that he would be the party prejudiced by the passage of time
                  because it is his burden to prove his claims of ineffective assistance of
                  counsel. We conclude that appellant has failed to demonstrate that the
                  district court abused its discretion in finding that the petition was barred
                  by the doctrine of laches because he did not overcome the presumption of
                  prejudice to the State. See NRS 34.800(2). Thus, because the petition was
                  untimely and appellant failed to demonstrate good cause or overcome the
                  presumption of prejudice, the district court did not err in denying the
                  petition. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                                     J.
                                                     Hardesty




                  CHERRY, J., concurring:
                              Although I would extend the equitable rule recognized in
                  Martinez to this case because appellant was convicted of murder and is
                  facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                      (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                  the judgment on appeal in this case because the State pleaded laches
                  under NRS 34.800(2) and appellant failed to rebut the presumption of



SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 19474 (egro
                  prejudice to the State.




                  cc: Hon. Michael Villani, District Judge
                       Federal Public Defender/Las Vegas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     5
(0) I94Th TTec.